DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0098879) in view of Cheng (US 9318553).
Regarding claim 1, Lee discloses, in at least figures 1, 3J, and related text, an integrated circuit structure (the limitation of “an integrated circuit structure” has not patentable weight because it is interpreted as intended use), comprising: 
a vertical arrangement of horizontal nanowires (120, [25]) above a fin (104P (104/190), [70]), the fin (104P (104/190), [70]) comprising a defect modification layer (192, [37]) on a first semiconductor layer (104, [24], [29]), and a second semiconductor layer (194, [35]) on the defect modification layer (192, [37]); 
a gate stack (130, [25]) around the vertical arrangement of horizontal nanowires (120, [25]); 
a first source or drain structure (left 140, [25]) at a first end of the vertical arrangement of horizontal nanowires (120, [25]); and 
a second source or drain structure (right 140, [25]) at a second end of the vertical arrangement of horizontal nanowires (120, [25]).
Lee does not explicitly disclose a first epitaxial source or drain structure; a second epitaxial source or drain structure.
Cheng teaches, in at least figure 2f and related text, the device comprising a first epitaxial source or drain structure (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure); a second epitaxial source or drain structure (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure), for the purpose of providing improved epitaxial source/drain regions for a nanowires device (col. 1/ line 61-col. 2/ line 6).
Lee and Cheng are analogous art because they both are directed to integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Cheng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the first epitaxial source or drain structure; the second epitaxial source or drain structure, as taught by Cheng, for the purpose of providing improved epitaxial source/drain regions for a nanowires device (col. 1/ line 61-col. 2/ line 6, Cheng).
Regarding claim 2, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Lee further discloses, in at least figures 1, 3J, and related text, the fin (104P (104/190), [70]) comprises a portion of a bulk silicon substrate (102, [24], [29]), and wherein the first semiconductor layer (104, [24], [29]) is a region within the portion of the bulk silicon substrate (102, [24], [29]).
Regarding claim 3, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Lee further discloses, in at least figures 1, 3J, and related text, the first (left 140, [25]) and second (right 140, [25]) epitaxial source or drain structures are on the second semiconductor layer (194, [35]).
Regarding claim 6, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Lee further discloses, in at least figures 1, 3J, and related text, the nanowires of the vertical arrangement of horizontal nanowires (120, [25]) comprise silicon and germanium ([25]).
Regarding claim 8, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Cheng further teaches, in at least figure 2f and related text, the device comprising the first (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure) and second (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure) epitaxial source or drain structure comprise germanium, tin and boron (col. 4/ line 63-col. 5/ line 10), for the purpose of providing improved epitaxial source/drain regions for a nanowires device (col. 1/ line 61-col. 2/ line 6).
Regarding claim 9, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Cheng further teaches, in at least figure 2f and related text, the device comprising the first (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure) and second (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure) epitaxial source or drain structure are non-discrete first and second epitaxial source or drain structures (figure), for the purpose of providing improved epitaxial source/drain regions for a nanowires device (col. 1/ line 61-col. 2/ line 6).
Regarding claim 12, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Lee further discloses, in at least figures 1, 3J, and related text, the gate stack (130, [25], [31], [32]) comprises a high-k gate dielectric layer ([32]) and a metal gate electrode ([31]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0098879) in view of Cheng (US 9318553), and further in view of Tapily (US 2016/0204228).
Regarding claim 10, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Lee in view of Cheng does not explicitly disclose the first and second epitaxial source or drain structures are discrete first and second epitaxial source or drain structures.
Tapily teaches, in at least figure 2M and related text, the device comprising the first (left 214, [17]) and second (left 214, [17]) epitaxial source or drain structures are discrete first and second epitaxial source or drain structures (figure), for the purpose of providing nanowires FET having good short channel control and enhancement in the device electron mobility thereby improving device speed ([4]).
Lee, Cheng, and Tapily are analogous art because they all are directed to integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Cheng with the specified features of Tapily because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee in view of Cheng to have the first and second epitaxial source or drain structures being discrete first and second epitaxial source or drain structures, as taught by Tapily, for the purpose of providing nanowires FET having good short channel control and enhancement in the device electron mobility thereby improving device speed ([4], Tapily).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0098879) in view of Cheng (US 9318553), and further in view of Peng (US 2017/0104061).
Regarding claim 11, Lee in view of Cheng discloses the integrated circuit structure of claim 1 as described above.
Lee in view of Cheng does not explicitly disclose the first and second epitaxial source or drain structures are compressive-stressing source or drain structures.
Peng teaches, in at least figures 3, 10, 26, and related text, the device comprising the first (source of 930, [39}, [40], [41]) and second (drain of 930, [39}, [40], [41]) epitaxial source or drain structures are compressive-stressing source or drain structures ([39]), for the purpose of providing GAA structure having similar materials may be used for both n-type and p-type devices that utilize different processing in the channel regions thereby reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92]).
Lee, Cheng, and Peng are analogous art because they all are directed to integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Cheng with the specified features of Peng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee in view of Cheng to have the first and second epitaxial source or drain structures being compressive-stressing source or drain structures, as taught by Peng, for the purpose of providing GAA structure having similar materials may be used for both n-type and p-type devices that utilize different processing in the channel regions thereby reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92], Peng).
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 2014/0001520) in view of Lee (US 2020/0098879), and further in view of Cheng (US 9318553).
Regarding claim 20, Glass discloses, in at least figures 1C, 6, and related text, a computing device (the limitation of “a computing device” has not patentable weight because it is interpreted as intended use), comprising: 
a board (602, [61]); and 
a component (604, [64]) coupled to the board (602, [61]), the component (604, [64]) including an integrated circuit structure ([64]), comprising: 
a vertical arrangement of horizontal nanowires (160A/160B, [28]) above a fin (150, [16]).
Glass does not explicitly disclose the fin comprising a defect modification layer on a first semiconductor layer, and a second semiconductor layer on the defect modification layer; a gate stack around the vertical arrangement of horizontal nanowires; a first epitaxial source or drain structure at a first end of the vertical arrangement of horizontal nanowires; a second epitaxial source or drain structure at a second end of the vertical arrangement of horizontal nanowires.
Lee teaches, in at least figures 1, 3J, and related text, the device comprising the fin (104P (104/190), [70]) comprising a defect modification layer (192, [37]) on a first semiconductor layer (104, [24], [29]), and a second semiconductor layer (194, [35]) on the defect modification layer (192, [37]); a gate stack (130, [25]) around the vertical arrangement of horizontal nanowires (120, [25]); a first source or drain structure (left 140, [25]) at a first end of the vertical arrangement of horizontal nanowires (120, [25]); a second source or drain structure (right 140, [25]) at a second end of the vertical arrangement of horizontal nanowires (120, [25]), for the purpose of providing first stack of epitaxy layers and the second stack of epitaxy layers are patterned to define a first fin region and a second fin region for a first device and a second device on silicon germanium base layer and silicon base layer ([15]) thereby improving performance of complementary FETs.
Cheng teaches, in at least figure 2f and related text, the device comprising a first epitaxial source or drain structure (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure); a second epitaxial source or drain structure (270 at left side of 220, col. 4/ line 63-col. 5/ line 10, figure), for the purpose of providing improved epitaxial source/drain regions for a nanowires device (col. 1/ line 61-col. 2/ line 6).
Glass, Lee, and Cheng are analogous art because they both are directed to integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glass with the specified features of Lee and Cheng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Glass to have the fin comprising a defect modification layer on a first semiconductor layer, and a second semiconductor layer on the defect modification layer; the gate stack around the vertical arrangement of horizontal nanowires; the first source or drain structure at a first end of the vertical arrangement of horizontal nanowires; the second source or drain structure at a second end of the vertical arrangement of horizontal nanowires, as taught by Lee, and the first epitaxial source or drain structure; the second epitaxial source or drain structure, as taught by Cheng, for the purpose of providing first stack of epitaxy layers and the second stack of epitaxy layers are patterned to define a first fin region and a second fin region for a first device and a second device on silicon germanium base layer and silicon base layer ([15], Lee) thereby improving performance of complementary FETs and providing improved epitaxial source/drain regions for a nanowires device (col. 1/ line 61-col. 2/ line 6, Cheng).
Regarding claim 21, Glass in view of Lee and Cheng discloses the computing device of claim 20 as described above.
Glass further discloses, in at least figures 1C, 6, and related text, a memory ([62]) coupled to the board (602, [61]).
Regarding claim 22, Glass in view of Lee and Cheng discloses the computing device of claim 20 as described above.
Glass further discloses, in at least figures 1C, 6, and related text, a communication chip (606, [63]) coupled to the board (602, [61]).
Regarding claim 23, Glass in view of Lee and Cheng discloses the computing device of claim 20 as described above.
Glass further discloses, in at least figures 1C, 6, and related text, the component (604, [64]) is a packaged integrated circuit die ([64]).
Regarding claim 24, Glass in view of Lee and Cheng discloses the computing device of claim 20 as described above.
Glass further discloses, in at least figures 1C, 6, and related text, the component (604, [64]) is selected from the group consisting of a processor (604, [64]), a communications chip (606, [61]), and a digital signal processor ([62]).
Regarding claim 25, Glass in view of Lee and Cheng discloses the computing device of claim 20 as described above.
The claimed limitation of “the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set- top box” has not patentable weight because it is interpreted as intended use.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3-4 that recite “the first and second epitaxial source or drain structures are on a recessed portion of the second semiconductor layer” in combination with other elements of the base claims 1 and 3-4.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “the defect modification layer comprises a layer of silicon having damage therein” in combination with other elements of the base claims 1 and 5.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “the second semiconductor layer comprises silicon and germanium” in combination with other elements of the base claims 1 and 7.
Claims 13-19 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 that recite “the fin comprising a defect-rich silicon layer on a silicon layer, and a silicon germanium layer on the defect-rich silicon layer” in combination with other elements of the base claims 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811